Exhibit 10.29

 

 

Name and Principal Position

Salary approved for fiscal year 2006

Bonus approved for fiscal year 2005

E. Van Cullens

President and Chief Executive Office

 

 

$470,000

 

 

$210,000

John C. Clark

Senior Vice President of Operations

 

 

  252,000

 

 

162,000

Nicholas C. Hindman, Sr.

Treasurer, Secretary, Senior Vice President and Chief Financial Officer

 

 

 

  249,900

 

 

 

162,000

William J. Noll

Senior Vice President of Research and Development and Chief Technology Officer

 

 

 

240,350

 

 

 

162,000

Timothy J. Reedy

Chief Executive Officer of Conference Plus, Inc.

 

 

  250,000

 

 

108,000

 

 

 

 

 

 

In addition, each of the named executive officers is entitled to receive a bonus
for fiscal 2006 based on performance criteria which include revenues, gross
margin and operating income before taxes.

 

The Company will provide additional information regarding the compensation of
its named executive officers in its Proxy Statement for the 2005 Annual Meeting
of Stockholders.

 

 



 

 

 